IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


MICHAEL PEREZ,

             Appellant,

 v.                                                      Case No. 5D16-3226

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed January 27, 2017

3.801 Appeal from the Circuit Court
for Brevard County,
Jeffrey Mahl, Judge.

Michael Perez, Wewahitchka, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Allison L. Morris,
Assistant Attorney General, Daytona
Beach, for Appellee.



PER CURIAM.

      Affirmed, without prejudice to Perez’s ability to file a timely motion pursuant to

Florida Rule of Criminal Procedure 3.850. See Romero v. State, 176 So. 3d 1282,

1282-83 (Fla. 5th DCA 2015) (citing Johnson v. State, 60 So. 3d 1045, 1052 (Fla.

2011)).

SAWAYA, BERGER and WALLIS, JJ, concur.